Citation Nr: 0836662	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes these conditions to 
his inservice exposure to loud noise from rifle and artillery 
fire.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Pursuant to 38 U.S.C.A. § 7104(a) (West 2002), all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level. See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence. 38 C.F.R. § 19.31(b)(1).  Further, when evidence is 
received prior to the transfer of a case to the Board, a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal. 38 C.F.R. 
§ 19.37(a).  

On December 31, 2007, the veteran submitted to the RO 
additional evidence which is pertinent to both issues on 
appeal and had not previously been considered by the RO.  
Specifically, the veteran submitted treatment records and 
audiological evaluation reports reflecting that he had 
bilateral hearing loss as early as 1977.  This evidence was 
not considered at the time the RO certified this case to the 
Board on January 15, 2008, and no waiver of RO consideration 
of this evidence appears in the record.  As there is no 
indication on file that the veteran has waived his right to 
have the RO consider such evidence prior to consideration by 
the Board, this appeal must be returned to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case. See 38 C.F.R. § 19.31 
(2007).

The Board notes that the RO had previously obtained a VA 
medical opinion, dated in October 2005, regarding the 
etiology of the veteran's bilateral hearing loss and 
tinnitus.  At the time of this examination, the first post 
service audiological examination of record was dated in 1988.  
The newly submitted evidence to the veteran includes 
treatment records, including an audiological examination, 
beginning in 1977.  Under these circumstances, an updated 
medical opinion is necessary in this matter, taking into 
consideration all of the additional evidence submitted 
herein.

Accordingly, the case is remanded for the following action:

1.	The RO should obtain an updated 
medical opinion 
concerning the etiology of the veteran's 
current bilateral hearing loss and 
tinnitus.  This opinion should be based 
upon a complete review of the veteran's 
claims folder, including all of the 
additional evidence submitted herein 
since the October 2005 VA audiological 
examination.
If possible, this opinion should be 
obtained from the same VA examiner who 
conducted the October 2005 audiology 
examination.  A new physical and 
audiological examination need not be 
obtained, unless this is felt necessary 
by the reviewing examiner.

After a review of the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to whether
any current hearing loss and/or tinnitus 
is related to the veteran's military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
veteran's military occupational 
specialty, the objective medical findings 
in the service medical records, the 
previous VA and private audiological 
evaluations currently of record, the 
veteran's history of inservice and post 
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without 
resort to speculation, it must be so 
stated.  The report prepared must be 
typed.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3. After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative (taking 
into consideration all of the evidence 
received since the October 2007 statement 
of the case). After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




